DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 03/07/2022.
Status of the Claims
Claims 2, 4, 11, 13, 15, 22 and 24-26 are canceled. Claims 1, 3, 5, 8, 12, 14, 16, 19 and 23 have been amended. Claims 1, 3, 5-10, 12, 14, 16-21, 23 and 27 are now pending in the application.
Examiner’s Remark
Pending independent claim 1 recites claim 2 (now canceled) and portion of claim 3 (alternate portion not previously rejected).
The pending claims are carefully reviewed and a search is performed but no prior art alone or in combination discloses obtaining multiple groups of downlink carriers by grouping all downlink carriers such that when a total number of all the downlink carriers exceeds a first threshold, dividing all the downlink carriers into a target number of first downlink carrier groups, wherein any two first downlink carrier groups comprises different downlink carriers and the target number is the number of Physical Uplink Control Channels (PUCCHs) supported by the terminal; when the total number of all the downlink carriers is less than a second threshold, dividing all the downlink carriers into a same group to obtain a second downlink carrier group, the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. 
Independent claims 8, 12 and 19 are also similarly amended.
The Examiner reviewed the prior cited Pub. US 2019/0132837 A1 to Yi et al. for it relevance with regards to establishing the mapping relationship that the downlink carrier group corresponds to the each uplink carrier group; that is the mapping where the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. The Examiner concludes that Yi does not suggest that.
Other relevant art Pub. No.: US 2015/0358927 A1 to Gao et al. although merely discloses carrier grouping for, downlink carriers in the set of carriers is specified as an uplink carrier, on which a PUCCH can be transmitted, corresponding to the set of carriers, Gao however does not discloses mapping where the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. 
Claims 1, 3, 5-10, 12, 14, 16-21, 23 and 27 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: with regard to independent claim 1, a search has been performed and no prior art has been found that, alone or in combination, to disclose obtaining multiple groups of downlink carriers by grouping all downlink carriers such that when a total number of all the downlink carriers exceeds a first threshold, dividing all the downlink carriers into a target number of first downlink carrier groups, wherein any two first downlink carrier groups comprises different downlink carriers and the target number is the number of Physical Uplink Control Channels (PUCCHs) supported by the terminal; when the total number of all the downlink carriers is less than a second threshold, dividing all the downlink carriers into a same group to obtain a second downlink carrier group, the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. 
The Examiner reviewed the prior cited Pub. US 2019/0132837 A1 to Yi et al. for its relevance with regards to establishing the mapping relationship that the downlink carrier group corresponds to the each uplink carrier group; that is the mapping where the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. The Examiner concludes that Yi does not suggest that.
Other relevant art Pub. No.: US 2015/0358927 A1 to Gao et al. although merely discloses carrier grouping for, downlink carriers in the set of carriers is specified as an uplink carrier, on which a PUCCH can be transmitted, corresponding to the set of carriers, Gao however does not discloses mapping where the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups. 
Therefore, claim 1 is allowed. Thus, dependent claims 3, 5-7. 23 and 27 are allowed.
Independent claims 8, 12 and 19 are also similarly amended as claim 1 thus are allowed for the same reasons. Thus, dependent claims 9, 10, 12, 14, and 16-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/10/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414